Case 1:21-mc-00001-CBK Document 1-6 Filed 05/19/21 Page 1 of 3 PageID #: 34




                                                                m I




                                                     U.S. Department of Justice

                                                     United States Marshals Service

                                                     Office ofihe Director

                                                      Wuxhlngtoii, DC 20SW-000J


                                                     May 10,2021




 The Honorable Roberto A, Lange
 Chief Judge
 United Stales District Court
 District of South Dakota
 225 South Piene Street, Room 413
 Pierre. South Dakota 57501

 Dear Chief Judge Lange;

         Thank you tor your letter dated May 4,2021, regarding the vaccination status ofDeputy
 U.S. Marshals(DUSM)serving in the District of Soutli Dakota.

        The U.S. Marshals Service(USMS)shares the Court's concerns regarding COVID-1.9
 and has been steadfast in its efforts to comply with The Centers tor Disease Control and
 Prevention(CDC)guidance to mitigate the risks associated with transmission of the virus, to
 include mask wearing, maintaining social distance, donning needed personal protective
 equipment,and diligent hand hygiene. We recognize that these practices are essential to
 ensuring that public spaces such as our courthouses and courtrooms remain both accessible and
 safe.                                                                                 ,

         The USMS takes seriously its court security responsibilities and places the highest
 priority on maintaining the safety and security ofthose involved in thejudicial process. Jt should
 be noted, however, the Marshals Service is currently at a critical DUSM staffing level of69%
 across the agency. The District ofSouth Dakota's DUSM staffing level is even lower at only
 65%. This sevei'e staffing shortage contributes to the limited number of trials and hearings
 which can be supported simultaneously, as well as the staffing for any pre- or post-trial
 appearances requiring the provision ofcourt security by DUSM personnel. Any widespread
 court orders or other restrictions which would impose additional limitations on the number of
 DUSMs available to provide court security and other vital responsibilities forther degrades our
 nationwide ability to support the judiciaiy and may negatively impact the ability ofcourts to
 conduct their business when such security is required.
Case 1:21-mc-00001-CBK Document 1-6 Filed 05/19/21 Page 2 of 3 PageID #: 35




        The USMS agrees that the safest courtroom would be one where everyone is vacoiiiated,
 but we believe the likelihood ofthat occurring is improbable for the foreseeable fotare. This
 beliefis supported by the current statistics regarding the vaccination rate ofthe United States
 public at large, and the absence of any known authority to mandate vaccinations ofAmenc^s.
 Other than controlling the timing of matters on the court's docket, we know of no legal authonty
 to require vaccinations ofdetainees, U.S. Attorneys, defendants,jurors, defense counsel,
 witnesses, DUSMs,CSOs,guards, other federal agents, or other participants in order to
 participate in criminal or civil matters.
        The COVID-19 pandemic has posed substantial challenges to the USMS in its role to
 help protect the fundamental Constitutional guarantees ofcriminal defendants while continuing
 to manage the press ofthe court's business resulting from a crowded or delayed docket. We are
 determined to perform our role to assist the courts in protecting the rights ofa criminal defendant
 to have access to counsel,to a speedy trial, to confront his/her accuser, as well as to testify in
 person before ajury.

         We are continuing to operate under security protocols established based upon CDC
 guidance, and we have presumed that individuals will be permitted to appear in person with the
 requirement that they comply with CDC and health authority requirements to mitigate the
 transmission ofthe virus. Similarly, DUSMs will take all necessary precautions to mitigate their
 risk ofcontracting the virus and to control the risk they pose to others in the courthouse,to
 include members ofthe public and other federal employees, by complying with CDC pidelines,
 to include the continued wearing offace masks,ensuring social distance while still being
  mindfhl oftheir security mission when assigned to a courtroom proceeding wearing any other
  personal protective equipment as needed, and practicing diligent hand hygiene. We have also
  taken steps to encourage and/or offer vaccinations to detainees in our custody. Based on reports
  from detention facilities, less than 15% ofdetainees have been confirmed as vaccinated.
          While the Marshals Service strongly encourages our DUSMs and all other employees to
  be vaccinated, we are not mandating it. This is consistent with other federal employers,as we
  are not aware ofany other federal (or State)department or agency currently requinng its
  employees to take the COVID-19 vaccine. This is also consistent with the guidance provided by
  the Administrative Office of the U.S. Courts("the AO"),which recommends that employees be
  encouraged to receive the vaccine, but that vaccinations not be mandated or required as a basis
  for excluding employees from the workplace. The AO has also stated that"any adverse action
  for violating a vaccination mandate,directive or policy is implicitly an unauthorized and
  impermissible mandate."

         At present, approximately 52% ofour Deputy U.S. Marshals nationwide are fully
  vaccinated. In the District ofSouth Dakota approximately 44% ofour Deputy U.S. Marshals are
  fully vaccinated. We are hopeful these numbers will continue to rise, consistent with the
  numbers ofthe United States public at large. However,some employees or detainees may elect
  not to take the vaccine for a variety ofalready expressed reasons to include, without limitation,
  fears ofcurrently unknown side effects ofthe vaccine, long-term adverse effects of the vaccine,
  incomplete scientific information and evaluation regarding the vaccine's efficacy related to
  evolving variant strains, pregnancy(present and future) related fears,religious or other
Case 1:21-mc-00001-CBK Document 1-6 Filed 05/19/21 Page 3 of 3 PageID #: 36




 objections to talcing this and other vaccines, and concerns tliat the vaccine could negatively affect
 existing health conditions or disabilities. Some believe that the vaccine is not necessary for them
 due to their age or other environmenlal conditions, and some may have otherrationai or
 irrational beliefs regarding the vaccine,

         Additionally, the USMS is not requiring that our employees divulge their vaccination
 status to theh management, and we are not inclined to direct our jjersonnel to provide this
 infomiaHon to the court or any other third party. Nonetheless, we intend to continue to support
 the judiciary and perform our court security responsibilities with the professionalism and
 diligence that we have always demonstrated. This will include having our DUSMs abide by
 current CDC protocols when opemting in the courti-oom, as noted above.

        The USMS values its partnersliip with thejudiciary in assuring the safety of the
 courthouse and ofevery courtroom. We look forward to assisting the court achieve its goal of
 efficiently and legally increasing court [rials, hearings, and other matters in the cun-ent
 environment.

                                                       Sincerely,




                                                       John Kilgallon
                                                       Chiefof Staff



        The Honorable Daniel Mosteller
        United Slates Marshal
        District of South Dakota
